Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: claims 1 & 8 as amended now recite that the amplifier is configured such that the drain bias voltages are equal which is regarded as a structural limitation of the amplifier, and this interpretation appears to be consistent with the remarks filed with the amendment. Claim 12 as amended now recites that the interconnected bias supply lines are configured to supply a single drain bias voltage to all four stages which is also regarded as a structural limitation. The Mukai et al. reference (US PGPUB 2014/0232467) was only applied to dependent claims 19 & 20; however, since the applicant’s remarks have raised the question of its applicability to the independent claims some clarifying remarks are provided. The fig. 12 embodiment of Mukai et al. does show amplifier stages 102 & 103 directly connected to receive the same supply voltage Vcc at the same node. However, this embodiment is for stages that are both fabricated on the same GaAs substrate (paragraph 8 of Mukai et al.) so would likely have the same power density and thus not obviate claims 1, 8 & 21 and further not obviate claim 12 since this embodiment shows only a single amplification path so that the limitation of the interconnected bias supply lines connected to provide a single drain bias voltage to all four stages claimed would not be met. Other embodiments (1-11) of Mukai et al. do show multistage and parallel multistage amplifiers having drain voltages supplied by the same supply voltage controller 9 which may supply Vcc or different voltages to the driver and final stages (paragraph 37) but do not appear to be configured to limit to providing the same voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843